Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3,5-6, 8-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No.US 11206850. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Regarding claims 1 and 17, the ‘850 patent teaches
 A method for obtaining an extended shelf-life proteinaceous meat analogue having a shelf life of at least 60 days, comprising the steps of: mixing, without adding water, at a temperature of less than 100° C. i) 30 to 90% (w/w) of powdered vegetable proteins, including more than 50% (w/w) vital wheat gluten (VWG), and ii) 10 to 40% (w/w) of a non-aqueous plasticizer, thereby obtaining a dough, shaping said dough, and static heating said dough between 120 and 160° C. under atmospheric pressure for 1 minute to 1 hour, thereby obtaining an extended shelf-life proteinaceous meat analogue having a shelf life of at least 60 days, wherein said powdered vegetable proteins have a water content of less than 15% (w/w), wherein said non-aqueous plasticizer has a water content of less than 20% (w/w), and wherein said non-aqueous plasticizer is selected from the group consisting of a polyhydroxy alcohol, a starch hydrolysate, a carboxylic acid, and a mixture thereof, and wherein said extended shelf-life proteinaceous meat analogue has a water content of less than 20% (w/w)(claim 1).
The method would inherently make the product of instant claim 1. 
Regarding claim 2, the ‘850 patent teaches wherein the mixing step comprises mixing: 40 to 85% (w/w) of said powdered vegetable proteins, 15 to 30% (w/w) of said non-aqueous plasticizer, and 0 to 8% (w/w) of fibers(claim 2)
Regarding claim 3, the ‘850 patent teaches wherein the vegetable proteins are a mixture of vital wheat gluten and vegetable proteins from at least one origin selected from a group consisting of potato, lupine, soya, pea, chick pea plants, alfalfa, faba bean, lentil, bean, rapeseed, sunflower, and cereals(claim 3).
Regarding claim 5, the ‘850 patent teaches wherein the mixing step comprises mixing of 30 to 90% of VWG powder, 10 to 40% of said non-aqueous plasticizer, 0 to 40% of a vegetable protein other than VWG, and 0 to 8% of fibers(claim 4)
Regarding claim 6, the ‘850 patent teaches wherein the fibers are insoluble fiber(claim 13).
Regarding claim 8, the ‘850 patent teaches wherein the shaping step comprises shaping said dough by cutting, sheeting, agglomerating, and/or molding(claim 9).
Regarding claims 9-11, the ‘850 patent teaches wherein the shaping step comprises at least cutting the dough into dough pieces and agglomerating the dough pieces by hydrating and by mixing the dough pieces to obtain an agglomerate having a water content between 5 to 30%(claim 5).
Regarding claim 12, the ‘850 patent teaches wherein a food product, a food additive, and/or a processed food is added during the mixing step(claim 6)
Regarding claim 13, the ‘850 patent teaches wherein said non-aqueous plasticizer is glycerol(claim 10).
Regarding claims 14, the ‘850 patent teaches wherein the method does not comprise adding a binder, wherein said binder is selected from the group consisting of eggs, xanthan, and starch(claim 11).
Regarding claim 15, the ‘850 patent teaches wherein the method does not comprise adding any binder(claim 12)
Regarding claim 16, the ‘850 patent teaches wherein said extended shelf-life proteinaceous meat analogue is vegan(claim 14).
Regarding claims 18 and 20, the ‘850 patent teaches 
A method for obtaining a ready-to-eat proteinaceous meat analogue wherein said method comprises the steps of: obtaining an extended shelf-life proteinaceous meat analogue according to the method of claim 1, hydrating said extended shelf-life proteinaceous meat analogue, and obtaining a ready-to-eat proteinaceous meat analogue(claim 7). 
The method would inherently form the ready-to-eat- proteinaceous meat analogue of the instant claims. 
Claims 1-3,5-6, 9-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No.US 11197486 Although the claims at issue are not identical, they are not patentably distinct from each other because 
Regarding claims 1,9-11, the ‘486 patent teaches
A method for obtaining an extended shelf-life proteinaceous meat analogue having a shelf life of at least 60 days, comprising the steps of: mixing, without adding water, at a temperature of less than 100° C. i) 30 to 90% (w/w) of powdered vegetable proteins including more than 50% (w/w) vital wheat gluten (VWG) and ii) 10 to 40% (w/w) of a non-aqueous plasticizer, thereby obtaining a dough, shaping said dough by at least cutting the dough into dough pieces and agglomerating said dough pieces with at least one inclusion that has a maximum linear dimension of at least 1 mm, thereby obtaining an agglomerate, and static heating said agglomerate between 120 and 160° C. under atmospheric pressure for 1 minute to 1 hour, thereby obtaining an extended shelf-life proteinaceous meat analogue having a shelf life of at least 60 days, wherein said powdered vegetable proteins have a water content of less than 15% (w/w), wherein said non-aqueous plasticizer has a water content of less than 20% (w/w), and wherein said non-aqueous plasticizer is selected from the group consisting of a polyhydroxy alcohol, a starch hydrolysate, a carboxylic acid, and a mixture thereof, and wherein said extended shelf-life proteinaceous meat analogue has a water content of less than 20% (w/w)(claim 1).
The method would inherently make the product of instant claim 1. 
Regarding claim 2, the ‘486 patent teaches wherein the mixing step comprises mixing: 40 to 85% (w/w) of said powdered vegetable proteins, 15 to 30% (w/w) of said non-aqueous plasticizer, and 0 to 8% (w/w) of fibers(claim 2)
Regarding claim 3, the ‘486 patent teaches wherein the vegetable proteins are a mixture of vital wheat gluten and vegetable proteins from at least one origin selected from a group consisting of potato, lupine, soya, pea, chick pea plants, alfalfa, faba bean, lentil, bean, rapeseed, sunflower, and cereals(claim 3).
Regarding claim 5, the ‘486 patent teaches wherein the mixing step comprises mixing of 30 to 90% of VWG powder, 10 to 40% of said non-aqueous plasticizer, 0 to 40% of a vegetable protein other than VWG, and 0 to 8% of fibers(claim 4).
Regarding claim 6, the ‘486 patent teaches wherein the fibers are insoluble fiber(claim 12).
Regarding claim 12, the ‘486 patent teaches wherein a food product, a food additive, and/or a processed food is added during the mixing step(claim 6)
Regarding claim 13, the ‘486 patent teaches wherein said non-aqueous plasticizer is glycerol(claim 9).
Regarding claims 14, the ‘486 patent teaches wherein the method does not comprise adding a binder, wherein said binder is selected from the group consisting of eggs, xanthan, and starch(claim 10).
Regarding claim 15, the ‘486 patent teaches wherein the method does not comprise adding any binder(claim 1)
Regarding claim 16, the ‘486 patent teaches wherein said extended shelf-life proteinaceous meat analogue is vegan(claim 13).
Regarding claims 18 and 20, the ‘486 patent teaches 
A method for obtaining a ready-to-eat proteinaceous meat analogue wherein said method comprises the steps of: obtaining an extended shelf-life proteinaceous meat analogue according to the method of claim 1, hydrating said extended shelf-life proteinaceous meat analogue, and obtaining a ready-to-eat proteinaceous meat analogue(claim 7). 
The method would inherently form the ready-to-eat- proteinaceous meat analogue of the instant claims. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doare-Broux(WO 2012/008994) in view of Palmer(US 3645747) as evidenced by The Soap and Detergent Association(Glycerine: An Overview)
Regarding claim 1,2,5,13,17, Doare-Broux extended shelf-life proteinaceous meat analogue formed by:
	Mixing at room temperature(i.e. no heating step during the initial mixing) vital wheat gluten and a non-aqueous polyhydroxy alcohol plasticizer such as glycerol, propylene glycol, and sorbitol for obtaining a dough(paragraph 34,51,55,example 1), i.e. no added water is required. As evidenced by The Soap and Detergent Association, commercial grade glycerol contains 95% glycerol, i.e. would have less than 5% water(p.3) 
	Shaping the dough(example 3)
	Heating the dough between 135 and 215C(160C in example 3; paragraphs 56-58) in extruder.
Doare-Broux teaches mixing about 70 to about 95% dry base mixture with about 5 to about 30% plasticizer(paragraph 55). The base mixture comprises about 98 to about 99.5% functional proteins such as vital wheat gluten in an amount of 100%(paragraph 53). Therefore, the mixing step involves mixing about 68.6% to about 94.5% vital wheat gluten and about 5 to about 30% plasticizer which overlaps the claimed ranges of 30 to 90w/w vegetable proteins and 10 to 40%(w/w) non-aqueous plasticizer.  Doare-Broux further teaches that other proteins can be included in an amount of about 15 to about 40% of the base mix(paragraph 54). Therefore, the final mix comprises about to 10.5 to about 38.5% other proteins.
Doare-Broux does not specifically teach that vital wheat gluten is in powder form. However, Palmer teaches a simulated meat product comprising vital wheat gluten(abstract). Palmer teaches that the vital wheat gluten is in powder form during commercial production(col 1, line 5-20). Powders are known to have a low moisture content, inherently below 15%(w/w).  It would have been obvious to use vital wheat gluten in powdered form in the meat analogue of Doare-Broux as taught in Palmer since vital wheat gluten is generally known to be commercially available in powdered form.
	Doare-Broux teaches that the proteinaceous meat analogue has a moisture content of less than 14%(paragraph 38), which overlaps the claimed amount of less than 20wt% and renders it obvious. Doare-Broux teaches that the proteinaceous meat analogue has a moisture content and water activity that eliminates or minimizes spoilage under ambient conditions(paragraph 29). Also, Doare-Broux and Palmer teach forming the claimed meat analogue in the same method claimed with the same plasticizers and same minimal water content. Therefore, one of ordinary skill in the art would expect the meat analogue of the prior art to have the claimed shelf life of at least 60 days.
	Doare-Broux does not teach that the product is made by the exact method of claim 1, namely the reference teaches heating in an extruder at a temperature of between 135 and 215C and not static heating as claimed. 
However, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
          Therefore, absent evidence of criticality regarding the presently claimed process and given that Doare-Broux and Palmer meet the requirements of the claimed meat analogue, Doare-Broux and Palmer clearly meet the requirements of the present claims.
Doare-Broux in view of Palmer is silent on the torque of the meat analogue. However, the instant spec discloses heating vital wheat gluten, glycerol, and wheat flour together in an extruder. Doare-Broux teaches a similar method of mixing and extrusion(example 3). The instant spec shows that the extrusion method produces a simulated meat product having a torque value at 10mn of at least 10 gram meter. Therefore, one of ordinary skill in the art would expect the meat analogue of Doare-Broux in view of Palmer to have the claimed torque value at 10mn of at least 10 gram meter. 
Applicant is reminded that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Furthermore, since the purpose of the meat analogue of Doare-Broux is to simulate the taste and texture of conventional meat products, it would have been obvious to adjust the torque value in order to simulate the appropriate meat product.
	Regarding claims 3 and 4, Doare-Broux teaches that the proteinaceous meat analogue contains about 50 to about 98% functional proteins such as vital wheat gluten and about 2 to about 50% plasticizer(paragraph 12). The functional protein can comprise a combination of vital wheat gluten and other proteins such as soya, legume, and cereal(paragraph 51).
	Regarding claims 6 and 7, Doare-Broux teaches the mixing step includes mixing whole wheat, which inherently comprises insoluble fiber, with a plasticizer and vital wheat gluten(examples 1 and 2). 
Regarding claims 8-11, Doare-Broux does not specifically teach that the dough is shaped by cutting the dough into dough pieces and agglomerating the dough pieces by hydrating and mixing. However, Doare-Broux teaches that the meat analogue pet food composition is intended to resemble actual meat pieces both in taste and appearance(paragraph 12). Therefore, it would have been obvious to process the meat analogues in conventional ways such as agglomerating and hydrating so that the meat analogues can resemble conventional meat pieces. Also, it is well known in the art to shape and hydrate dough pieces before heating/baking. 
	It would have been obvious to adjust the water content of the dough pieces in order to achieve the proper shape and structure characteristic of conventional meat pieces. 
	Regarding claim 12, Doare-Broux teaches adding food additives during the mixing step of salts, vitamins, minerals, and poultry by-products meal(example 1). 
Regarding claims 14,15, Doare-Broux does not require the presence of a binder such as eggs, xanthan, and starch(see example 1 with no binder present). Starch is listed as a possible ingredient but it is purely optional(paragraph 40).
Regarding claim 16, Doare-Broux teaches that the meat analogue contains about 50 to about 98% functional proteins such as vital wheat gluten, a crosslinking agent and about 2 to about 50% plasticizer(paragraphs 12 and 50). The functional protein can comprise a combination of vital wheat gluten and other proteins such as soya, legume, and cereal(paragraph 51). The plasticizer can comprise glycerol(paragraph 34) and the crosslinking agent can comprise non-animal based components such as elemental sulfur(paragraph 52). Since none of the required components in Doare-Broux contain animal products, the product would be considered “vegan” as claimed. 

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doare-Broux(WO 2012/008994) in view of Palmer(US 3645747) further in view of Pets4Homes.com(How to make dry dog food more appealing to your dog).
	Regarding claims 18-20, Doare-Broux does not specifically teach hydrating the meat analogue in order to obtain a ready to eat meat analogue. However, Pets4Homes.com teaches adding water to dry pet food in order to soften up the food to make it more palatable and to add taste, texture, and aroma. It would have been obvious to add hydrate the meat analogue in order to soften up the food to make it more palatable and to add taste, texture, and aroma.
	Pets4Homes.com is silent on the amount of water added to the pet food. However, it would have been obvious to adjust the amount of water added in order to make the food more soft and palatable for the intended pet. Doare-Broux teaches that the meat analogue pet food comprises proteins in the form of wheat gluten, fat, and carbohydrates(example 1, paragraph 49). Therefore, it would have been obvious to adjust the amounts of these components based on the taste and texture of the desired simulated meat. 
	Doare-Broux and Pet4Homes.com is silent on the torque amount of the meat analogue. However, since the purpose of the meat analogue of Doare-Broux is to simulate the taste and texture of conventional meat products, it would have been obvious to adjust the torque value in order to simulate the appropriate meat product.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791